IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-84,915-01



                       EX PARTE KENNIS GATSON, Applicant

          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W10-55338-Y(A) IN CRIMINAL DISTRICT COURT NO. 7
                        FROM DALLAS COUNTY

       A LCALA, J., filed a concurring opinion in which J OHNSON and R ICHARDSON, JJ.,
joined.

                               CONCURRING OPINION

       I respectfully concur in this Court’s order that remands this application to the

convicting court. I, however, do not join the Court’s order. For the reasons explained in my

concurring opinion in Ex parte Pointer, I would include language in the Court’s order

advising the habeas court of its statutory obligation to appoint post-conviction counsel to an

indigent pro se habeas applicant if the court determines that the interests of justice require

representation. See Ex parte Pointer, Nos. WR-84,786-01 & WR-84,786-02, 2016 WL
3193254 (Tex. Crim. App. June 8, 2016) (Alcala, J., concurring) (citing T EX. C ODE C RIM.

P ROC. art. 1.051(d)(3) (“An eligible indigent defendant is entitled to have the trial court
                                                                                     Gatson - 2

appoint an attorney to represent him in . . . a habeas corpus proceeding if the court concludes

that the interests of justice require representation”)). Because the Court’s order omits any

reference to this statutory provision that entitles an indigent pro se habeas applicant to

appointed counsel under certain circumstances, I cannot join the Court’s order. Aside from

my disagreement with the language in this Court’s order, I otherwise respectfully concur.

Filed: June 29, 2016

Do not publish